—Judgment unanimously affirmed. Memorandum: We reject the contention that defendant’s absence during a pre-trial Sandoval hearing (see, People v Sandoval, 34 NY2d 371) warrants reversal (see, People v Dokes, 79 NY2d 656). Because we conclude that subsequent proceedings held on the record in defendant’s presence constituted a de novo Sandoval hearing, reversal is not required (see, People v Smith, 186 AD2d 976; see also, People v Berger, 188 AD2d 1073; cf., People v Dean, 188 AD2d 1082; People v Eady, 185 AD2d 678, lv denied 80 NY2d 929).
The rule enunciated in People v Antommarchi (80 NY2d 247, rearg denied 81 NY2d 759) is to be applied prospectively and is, therefore, not applicable to the case at bar (see, People v Mitchell, 80 NY2d 519). The sentence imposed was neither harsh nor excessive. (Appeal from Judgment of Monroe County Court, Egan, J. — Manslaughter, 1st Degree.) Present— Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.